Citation Nr: 0111829	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-10 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of frostbite of the hands.

2.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a right knee 
disability, as secondary to the veteran's service-connected 
left knee disability.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
November 1990.

By rating decision in June 1991, the Columbia South Carolina 
RO denied service connection for residuals of frostbite of 
the hands and feet.  The veteran was notified of the RO's 
decision by letter dated that same month; however, he failed 
to file a timely appeal therefrom and that action became 
final.

Recently, the veteran requested that the claim for 
entitlement to service connection for residuals of frostbite 
of the hands be reopened.  He also filed claims for service 
connection for PTSD, a psychiatric disorder other than PTSD, 
migraine headaches, sinusitis and a right knee disability, as 
secondary to his service-connected left knee disability, and 
a claim for an increased rating for a left knee disability.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Columbia, South Carolina RO.


FINDINGS OF FACT

1.  In a June 1991 rating decision, the RO denied entitlement 
to service connection for residuals of frostbite; the veteran 
did not appeal this denial.

2.  Evidence added to the record since June 1991 includes 
evidence that is relevant and probative of the issue at hand, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The medical evidence shows that the veteran has residuals 
of frostbite of the hands that are etiologically related to 
his military service.


CONCLUSIONS OF LAW

1.  A June 1991 rating decision that denied service 
connection for residuals of frostbite is final.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7105(c) (West 1991); 38 C.F.R. §§ 
3.104(a), 3.303, 20.302(a), 20.1103 (2000).

2.  Evidence received since June 1991 is new and material and 
the claim for service connection for residuals of frostbite 
of the hands is reopened.  38 U.S.C.A. §§ 1110, 1131, 5107, 
5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  Residuals of frostbite of the hands were incurred in 
service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A June 1991 rating decision denied the veteran's claim for 
service connection for residuals of frostbite of the hands 
and feet, on the basis that residuals of frostbite were not 
shown after service.  Although the veteran was given written 
notification of this determination that same month, a timely 
appeal was not thereafter received.  The rating decision, 
therefore, became final.  

A claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  The issue of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), as since modified 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), VA must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  VA must then proceed to 
evaluate the merits of the claim, but only after ensuring 
that his duty to assist under the Veterans Claims Assistance 
Act of 2000 has been fulfilled.  See generally, Elkins, 12 
Vet. App. at 218-19; Veterans Claims Assistance Act of 2000.

In the case at hand, the evidence available for the RO's 
consideration in June 1991 included: the veteran's service 
medical records; and VA general medical and orthopedic 
examination reports dated in May 1991.  Service medical 
records note that the veteran was seen in January 1989 with a 
history of frostbite and complaints of numbness in the right 
hand and fingers.  Upon examination, the tips of all fingers 
on the right hand were gray and cold with no capillary refill 
and no sensation.  The tips of the first, second and fifth 
fingers on the left hand were gray and cold with no capillary 
refill and no sensation.  The fingers were re-warmed; 
thereafter, sensation and capillary refill returned.  
Assessment was extremity cold injury, chilblains versus 
frostbite.  An October 1990 separation examination report 
notes no complaints or findings of residuals of frostbite.

The May 1991 VA examination reports include a special 
examination of the hand.  The examination report notes the 
veteran's history of frostbite during service.  The veteran 
complained that on cold days his hands "freeze up on him and 
won't move."  The veteran stated that "on warm days such as 
today" he has "absolutely no complaints."  Examination 
revealed full range of motion in all joints of the hands.  
There were no secondary skin or vascular changes; pulses were 
intact.  The examiner noted that the examination of the hands 
was normal.

Upon consideration of this evidence, the RO denied service 
connection for residuals of frostbite, holding that there was 
no post service medical evidence of residuals of frostbite.  
The June 1991 rating decision was not appealed and became 
final.

In 1998, the veteran requested that the claim for entitlement 
to service connection for residuals of frostbite of the hands 
be reopened.  The newly submitted evidence includes VA 
treatment records dated from 1998 to 2000 and a January 2000 
VA special arteries and veins examination report.

The VA treatment records dated from 1998 to 2000 note that 
the veteran was seen on several occasional with complaints of 
residuals of frostbite of the hands.  An August 1998 
treatment record notes the veteran's complaints of frostbite 
of the hands.  A June 1999 occupational therapy consultation 
notes the veteran's complaints of bilateral hand pain with 
cold weather.  The veteran's hands were placed in an ice 
slush bath in an attempt to reproduce cold weather symptoms.  
Thereafter, the veteran complained of great pain in his 
hands.  No deficit in quality of dexterity was noted.  A 
slight decrease in fingernail bed capillary refill was noted 
in the index fingers bilaterally.  A July 13, 1999 treatment 
record notes the veteran's complaints that he was having 
problems with his hands due to the rain.  Upon examination, 
the hands felt cool.  Nail bed refill was minimally to 
moderately decreased.  A July 19, 1999 treatment record notes 
the veteran's complaints of pain, coldness and color changes 
in his hands during cold weather.  The veteran reported that 
the pain was intense at times, leaving him unable to use his 
hands.  Upon examination, the hands felt cool.  Radial pulses 
were intact.  Skin color was normal.  No swelling was noted.  
Diagnosis was status post cold weather injury by documented 
history, diagnosed as Raynaud's disease.  An October 1999 
treatment record notes the veteran's complaints of cold 
hands, pain and impaired manipulation during cold weather.  
The veteran indicated that he was unable to unzip his pants 
during cold weather.  Upon examination, the hands felt cold.  
Decreased sensation to pinprick was noted in both hands.  
Manipulation of the hands was fine.  The examiner stated that 
the veteran's "[h]istory sounds like Raynaud's 
phenomeno[n]."

The January 2000 VA examination report notes that the 
veteran's service medical records and VA outpatient treatment 
reports were reviewed by the examiner.  The examiner noted 
the veteran's history of cold injury of the hands, diagnosed 
as chilblain verses frostbite, during service.  The veteran 
complained that ever since his inservice cold weather injury, 
his hands became cold and painful in cold or damp conditions.  
He indicated that his skin changed from white to purple.  He 
described an inability to grip and to zipper or button his 
clothes.  Examination revealed that the skin on the hands was 
cool, dry and ashy.  Fingers four and five bilaterally were 
much cooler than the other fingers.  Pulses were 2+ 
bilaterally.  There was no edema noted.  Minimal capillary 
refill of fingers four and five bilaterally was noted.  Fine 
motor skills were grossly intact, with the veteran able to 
print clearly.  There was no joint swelling or tenderness.  
Decreased sensation to pain and light touch was noted 
bilaterally, right greater than left.  Diagnosis was history 
of frostbite with residual symptoms consistent with Raynaud's 
disease.  

The Board recognizes that the VA treatment records and 
January 2000 VA examination report note a diagnosis of 
Raynaud's disease.  In addition, a July 1999 treatment record 
and the January 2000 VA examination report contain the first 
such medical opinions to the effect that a disability 
(Raynaud's disease) was due to the previously described cold 
weather injury in service.  For purposes of determining 
whether such evidence is new and material, all evidence is 
presumed to be factually true, unless inherently incredible.  
Justus, supra.

The VA examination report and treatment records were not 
previously of record and the information contained therein 
cannot be said to be redundant, since no examiner since 
service has previously provided an opinion regarding the 
relationship of currently diagnosed residuals of frostbite to 
service.  Further, the VA examination report and treatment 
records are relevant to and probative of the issue at hand-
they tend to controvert a previous factual determination, 
indicating that the veteran does indeed have residuals of 
frostbite, namely Raynaud's disease, that is related to a 
cold weather injury during his military service.  The Board 
finds that the new evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.

Once it has been determined that new and material evidence 
has been submitted to reopen a claim, the Board must decide 
whether the veteran will be prejudiced in any way by its 
consideration of the reopened claim when the RO has not 
addressed that underlying issue.  The factors to be 
considered include whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
the underlying claim, an opportunity to submit such evidence 
or argument, and an opportunity to address the issue at a 
hearing.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
veteran has presented his arguments through personal 
statements and through his representative.  Most of these 
arguments were merit-based rather than procedural.  In view 
of the opportunity to present his contentions and evidence on 
the underlying claim, and of the outcome of the decision, the 
Board concludes that the veteran will not be prejudiced by 
its consideration of the underlying claim.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2000).  Moreover, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that " a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability. "  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski , 2 Vet. App. 492, 495 
(1992).

Until very recently, the RO and the Board were required by 
law to assess every claim, before completing adjudication as 
to its merits under substantive law, to determine whether the 
claim was well grounded, pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  A claimant seeking benefits under a law 
administered by the Secretary of Veterans Affairs had the 
burden to submit sufficient evidence to justify a belief by a 
fair and impartial individual that the claim was well 
grounded; then, if that burden was met, VA had the duty to 
assist the claimant in developing additional evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If the burden was not met, 
the duty to assist pursuant to section 5107(a) did not 
attach.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis), incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

However, Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  Several bills were involved in this 
process, but the legislation which now governs cases such as 
this is the Veterans Claims Assistance Act of 2000, Public 
Law No. 106-475, 114 Stat. 2096 (2000).  This statute 
contains new sections, to be codified in title 38, United 
States Code, with respect to the duty to assist and the 
development of claims.

In this case, the Board finds that the statement of the case 
and supplemental statements of the case adequately notified 
the veteran of the information and evidence that was 
necessary to substantiate his claim.  Further, the record 
does not reflect the existence of any lay or medical evidence 
that has been identified by the veteran as pertinent to his 
claim, and that has not already been obtained.  Therefore, 
the veteran will not be prejudiced by the Board's 
consideration of his claim.  Accordingly, the Board finds 
that VA's duty to assist the veteran has been satisfied.

Service medical records show that the veteran was seen for 
complaints of frostbite of the hands in 1989.  Diagnosis was 
extremity cold injury, chilblain versus frostbite.  VA 
treatment records dated in 1999 and a VA examination report 
dated in 2000 note findings of cold hands, diminished 
capillary refill and decreased sensation. and a diagnosis of 
Raynaud's disease.

As noted above, in January 2000 a VA examiner opined that the 
veteran's Raynaud's disease is a residual of his cold weather 
injury sustained during service.  The Board finds this 
opinion to be persuasive, as it was rendered on the basis of 
a comprehensive review of the veteran's medical records.  
Based on the cumulative evidence of record, the Board finds 
that the evidence now supports the veteran's claim for 
service connection for residuals of frostbite of the hands.


ORDER

As new and material evidence has been submitted to reopen the 
claim for entitlement to service connection for residuals of 
frostbite of the hands, the claim is reopened.

Entitlement to service connection for Raynaud's disease as 
residuals of frostbite of the hands is granted.


REMAND

The veteran contends that his left knee disability is more 
disabling than currently evaluated.  The veteran also 
contends that the RO erred by failing to grant service 
connection for PTSD, a psychiatric disorder other than PTSD, 
a right knee disability, migraine headaches and sinusitis.  
The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, and for reasons more fully 
explained below, a remand is required.

Left Knee

The Board notes that the medical evidence of record contains 
many references to increased pain in the veteran's left knee.  
For example, a November 1999 VA examination report notes the 
veteran's complaints of left knee pain, which increased with 
activity and during cold weather.  In addition, a July 2000 
VA examination report notes the veteran's complaints of pain, 
instability, clicking, popping and locking.  The veteran 
indicated that these problems were aggravated by weather 
changes and activity, especially climbing stairs.

Arguments made by the veteran such as those mentioned above 
imply that he experiences difficulties beyond that described 
by the available record, particularly after using the 
affected joints or musculature.  In such instances, the 
provisions of 38 C.F.R. § 4.40 (2000) require that 
examinations be conducted that adequately portray not only 
the identifiable anatomical damage, but the functional loss 
experienced by the veteran.  More specifically, in the case 
of DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
specifically pointed out that an examination of 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45.  Id.

In reviewing the most recent (November 1999 and July 2000) VA 
examination reports, it appears that the extent of functional 
disability due to pain is not adequately portrayed in 
accordance with the directives of the Court in DeLuca.  In 
this regard it is noted that 38 C.F.R. § 4.40 requires that 
rating of disabilities of the musculoskeletal system reflect 
functional loss due to pain and reduced strength or 
endurance.  A part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.45, 4.59.  In 
DeLuca the Court emphasized that a VA rating examination must 
be conducted so as to portray adequately not only the 
identifiable anatomical damage, but also the functional loss 
experienced by the veteran.  As noted above, the Court 
specifically pointed out that such examinations must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45.  DeLuca specifically requires that the medical examiner 
should be asked to determine whether there is any weakened 
movement, excess fatigability, or incoordination attributable 
to the service-connected disability; and, if feasible, these 
determinations should be expressed in terms of the degree of 
additional range of motion loss or ankylosis.  Additionally, 
the medical examiner should be asked to express an opinion on 
whether pain could significantly limit functional ability 
during flare-ups.  This determination should also, if 
feasible, be portrayed in terms of the degree of additional 
range of motion loss or ankylosis.

In light of the above, the Board finds that an additional VA 
orthopedic examination is warranted to ensure a fully 
informed decision regarding the veteran's claim.  Up-to-date 
treatment records should also be compiled on remand. 

In addition, it should be pointed out that VA General Counsel 
has addressed the question of multiple ratings when 
evaluating knee disabilities.  See VAOPGCPREC 23-97 (July 1, 
1997), VAOPGCPREC 9-98 (August 14, 1998).  It was 
specifically held that arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257.  
Such an opinion suggests that separate ratings may be awarded 
for limitation of motion and instability.  On remand, the RO 
should specifically consider whether separate ratings may be 
assigned for the veteran's service-connected left knee 
disability based on instability and limitation of motion.

Finally, the Board notes that the issue of an extraschedular 
rating has been raised by the veteran. While the RO has 
considered this issue previously, it should again be 
addressed following the receipt of additional evidence.

Right Knee

As noted above, the veteran is currently service connected 
for a left knee disability.  A May 1999 VA x-ray report notes 
findings of joint effusion and degenerative changes in the 
right knee.  In a statement received by the RO in August 
1998, the veteran maintained that his right knee had "begun 
to bother [him] considerably as a consequence of the pressure 
[he] place[d] on it as the better knee when walking."  In a 
statement received by the RO in October 1998, the veteran 
requested "service connection for [his] R[ight] knee 
secondary to and consequential to [his] L[eft] knee."  
Regulations provide that service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
In addition, service connection may also be granted for 
disability that has been aggravated by a service-connection 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

The statement of the case and supplemental statements of the 
case provided to the veteran did not include mention of the 
regulation pertaining to secondary service connection (38 
C.F.R. § 3.310).  According to 38 C.F.R. § 19.29, a statement 
of the case must be complete enough to allow the appellant to 
present written and/or oral arguments before the Board.  It 
must contain a summary of the applicable laws and 
regulations, with appropriate citations, a discussion of how 
such laws and regulations affect the determination, and the 
determination and reasons for the determination of the agency 
of original jurisdiction with respect to which disagreement 
has been expressed.  Because the statements of the case 
issued to the veteran in the present appeal did not contain a 
discussion of the regulation pertaining to secondary service 
connection, remand is required to ensure him full procedural 
due process of law.

In addition, the Board notes that the veteran has not been 
afforded a VA examination in conjunction with his appeal.  
The Board finds that a VA examination should be accomplished 
in order to ascertain the nature and etiology of any 
currently found right knee disability.  Prior to the 
examination, any additional relevant medical records should 
be obtained.

Psychiatric Disorder Other Than PTSD and PTSD

The veteran has alleged that the service medical records of 
record are incomplete.  Specifically, a December 1998 VA 
mental health group report references a "4 day inpatient 
psych[iatric] hospitalization" during the veteran's military 
service.  Clinical records from this hospitalization were 
noted to be "missing" from the veteran's service medical 
records.  The Board notes that the duty to assist includes, 
but is not limited to, obtaining complete service medical 
records.

In addition, the Board notes that the veteran has not been 
afforded a VA examination in conjunction with his appeal.  
The Board finds that a VA examination should be accomplished 
in order to ascertain the nature and etiology of any 
currently found psychiatric disorder.  Prior to the 
examination, any additional relevant medical records should 
be obtained.

Since the claim for service connection for PTSD may be 
affected by the outcome of any development of the veteran's 
claim for service connection for a psychiatric disorder other 
than PTSD, consideration of the PTSD claim is deferred until 
the action sought in this Remand is completed.

Migraine Headaches

Service medical records note that the veteran was seen on 
several occasions with complaints of headaches.  Assessment 
included migraine headaches.  An October 1990 separation 
examination report is negative for complaints or findings of 
migraine headaches.

VA outpatient treatment records dated from 1998 to 1999 note 
the veteran's complaints of headaches.  A January 1999 VA 
neurological examination report notes the veteran's 
complaints of migraine headaches since basic training.  He 
reported that he was currently experiencing daily headaches 
without aura.  Assessment was history of daily headaches.  
The examiner noted, "There may represent common migraine or 
tension headaches."

The Court has stated that the Board must make a determination 
as to the adequacy of the record.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  The Board notes that the January 1999 
VA examination report notes no opinion as to whether 
currently found headaches were related to the veteran's 
military service.

The Board notes that the duty to assist includes conducting a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  This is to 
ensure that the evaluation of a disability is a fully 
informed one.  The veteran's treatment records should be 
compiled and associated with the claims folder; thereafter, 
he should be afforded a VA examination to determine the exact 
nature of any currently diagnosed migraine headaches.

Sinusitis

A review of the claims folder shows that a February 1999 
rating decision, in pertinent part, denied entitlement to 
service connection for sinusitis.  The Board notes that a 
notice of disagreement to this action was received in October 
1999; however, no statement of the case regarding this issue 
has been issued.  The Court has held that the RO's failure to 
issue a statement of the case is a procedural defect 
requiring Remand.  Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995).  See also, Manlicon v. West, 12 Vet. App. 238 (1999) 
(in circumstances where a notice of disagreement is filed, 
but a statement of the case has not been issued, the Board 
must remand the claim to the RO to direct that a statement of 
the case be issued).  Further, 38 C.F.R. § 19.9 (2000) 
provides for the Board's Remand for correction of a 
procedural defect.  See also Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  
Therefore, the RO should furnish the veteran with a statement 
of the case concerning the aforementioned issue.

The Board regrets any further delay in this case.  However, 
for the reasons noted above, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.  Accordingly, the case is hereby 
REMANDED for the following actions:

1.  The RO should arrange for an 
exhaustive search for all the veteran's 
service medical records through official 
channels, including the National 
Personnel Records Center.  In particular, 
it should be ascertained whether there 
are any records of an inpatient 
psychiatric hospitalization.  The efforts 
to obtain such records should be 
documented.  If the RO is unable to 
obtain all relevant records, the veteran 
should be notified of the records VA is 
unable to obtain, the efforts taken by 
the Secretary to obtain those records and 
any further action to be taken by VA with 
respect to the claims.

2.  The RO should contact the veteran and 
inquire as to where he has received 
treatment for his service-connected left 
knee disability since April 2000 and a 
right knee disability, psychiatric 
disorder and migraine headaches since 
service.  After obtaining the necessary 
releases, the RO should then contact the 
named medical providers and request 
copies of all previously unobtained 
medical records.  All records obtained 
should be associated with the claims 
file.  If the RO is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA is unable to 
obtain, the efforts taken by the 
Secretary to obtain those records and any 
further action to be taken by VA with 
respect to the claims.

3.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
for the purpose of determining the 
current severity of his service-connected 
left knee disability and the nature and 
etiology of any currently found right 
knee disability.  The claims file and a 
copy of this Remand must be made 
available to the examiner for review.  

With regard to the left knee, the 
examiner should conduct all indicated 
special tests and studies, to include x-
ray examinations and range of motion 
studies expressed in degrees and in 
relation to normal range of motion.  The 
examiner should fully describe any pain, 
weakened movement, excess fatigability 
and incoordination present in the left 
knee.  If feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
due to any pain, weakened movement, 
excess fatigability, or incoordination.  
If the examiner feels that such 
determinations are not feasible, this 
should be stated for the record together 
with the reasons why it was not feasible.  
The examiner should also provide an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or when the left knee is 
used repeatedly over a period of time.  
This determination should if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it was not feasible.

With regard to the right knee, all 
indicated tests should be conducted.  The 
examiner should express an opinion as to: 
(a) whether it is at least as likely as 
not that any currently found right knee 
disability was caused by the service-
connected left knee disability; and, (b) 
if not directly caused, whether it is at 
least as likely as not that the veteran's 
left knee disability caused a right knee 
disability to be more severe and, if so, 
the extent of the increase in severity.  
To the extent possible, all findings and 
opinions should be reconciled with the 
evidence already of record.  

4.  The veteran should also be scheduled 
for a VA psychiatric examination in order 
to ascertain the nature and etiology of 
all psychiatric disorders, if 
demonstrated.  The claims folder and a 
copy of this Remand must be made 
available to the examiner for review 
prior to the examination.  

The examiner should conduct a thorough 
psychiatric examination and report all 
pertinent clinical findings in detail.  
All indicated special tests and studies 
should be conducted.  The examiner should 
then provide his/her opinion as to 
whether it is at least as likely as not 
that the veteran has a psychiatric 
disorder that is related to his period of 
military service.  Full supporting 
rationale should be provided to each 
opinion expressed.

5.  The veteran should also be scheduled 
for a VA neurological examination in 
order to ascertain the nature and 
etiology of his migraine headaches, if 
demonstrated.  The claims folder and a 
copy of this Remand must be made 
available to the examiner for review 
prior to the examination.  

The examiner should conduct a thorough 
neurological examination and report all 
pertinent clinical findings in detail.  
The examiner should then provide his/her 
opinion as to whether it is at least as 
likely as not that the veteran has 
migraine headaches that are related to 
his period of military service.  Full 
supporting rationale should be provided 
to each opinion expressed.

6.  The RO should furnish the veteran 
with a statement of the case concerning 
the issue of entitlement to service 
connection for sinusitis.  If, and only 
if, a timely substantive appeal is filed, 
this issue should be certified to the 
Board for appellate consideration.

7.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
veteran's claims on the basis of all 
evidence of record and all applicable law 
and regulations, to include 38 C.F.R. 
§ 3.310.  Consideration should 
specifically be given to the question of 
whether separate ratings may be assigned 
for the left knee disability based on 
instability and limitation of motion.  In 
addition, the RO's attention is directed 
to the issue of whether referral for 
consideration of an extraschedular rating 
for the veteran's left knee disability is 
appropriate under the provisions of 38 
C.F.R. § 3.321(b)(1).  Should submission 
under § 3.321(b)(1) be deemed 
unwarranted, the reasons for this 
decision should be set forth in detail.  
If any decision remains adverse to the 
veteran, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and 
the applicable time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 



